                                                                                                     Electronically Filed - Platte - February 07, 2020 - 03:22 PM
                                                                             20AE-CC00038

                  IN THE CIRCUIT COURT OF PLATTE COUNTY MISSOURI

TRENTON D. JOHNSON                            )
703 Quincy Blvd.                              )
Smithville, MO 64089                          )
                                              )
                        Plaintiff,            )          Case No.
                                              )
       vs.                                    )
                                              )
EXIDE TECHNOLOGIES, INC.                      )
SERVE: CT Corporation System                  )
       120 South Central Ave.                 )
       Clayton, MO 63105                      )
                                              )
                        Defendant.            )

                                     PETITION FOR DAMAGES

       COMES NOW Plaintiff, TRENTON D. JOHNSON, by and through his attorney of record,

and for his Petition for Damages against Defendant EXIDE TECHNOLOGIES, INC., (hereinafter

“Defendant”), sets forth, states and avers as follows:

                                         THE PARTIES

       1.        That   Plaintiff    TRENTON      D.      JOHNSON   is   a   resident   of   Clay

County, Missouri, residing at 703 Quincy Blvd., Smithville, Missouri 64089.

       2.        That Defendant EXIDE TECHNOLOGIES, INC.., is a foreign corporation formed

under the laws of Delaware, with its principal place of business at 13000 Deerfield Pkwy., Bldg.

200 Milton, GA 30004, registered to do business in the state of Missouri, and can be served at the

above address.

       3.        That Defendant EXIDE TECHNOLOGIES, INC., operates a manufacturing

facility at 7601 NW 107th Terrace, Kansas City, Missouri, for the production of producing punched

grids for its line of automotive batteries, and it was at this location that Plaintiff JOHNSON

sustained serious and permanent physical injury.




        Case 5:20-cv-06036-DGK Document 1-1 Filed 03/18/20 Page 1 ofEXHIBIT
                                                                    13      A
                                                                                                      Electronically Filed - Platte - February 07, 2020 - 03:22 PM
       4.        That Defendant EXIDE TECHNOLOGIES, INC., created the hazardous condition

on the premises located at 7601 NW 107th Terrace, Kansas City, Missouri, to wit, by and through

its agents, servants, and employees, failed to properly secure guards and/or covers over a vat of

molten slag or to otherwise warn and barricade the vat, which was the cause of Plaintiff’s burns to

his legs and serious injury.

                                 VENUE AND JURISDICTION

       5.        That venue in the instant cause is proper in the Circuit Court of Platte County,

Missouri, pursuant to R.S.Mo. 508.010 et seq., in that the cause of action occurred and accrued in

Platte County.

       6.        That this Court has jurisdiction over Defendant EXIDE TECHNOLOGIES, INC.,

pursuant to Section 506.500 R.S. Mo., in that Defendant committed a tortious act within the state

of Missouri, and jurisdiction over Defendant comports with the due process requirements of the

Missouri and the United States Constitutions.

                        ALLEGATIONS COMMON TO ALL COUNTS

       7.        That on or about February 26, 2018, and before and since that date, Defendant,

EXIDE TECHNOLOGIES, INC., has owned, occupied and/or had the possession and control of

the premises referenced above, located at or near 7601 NW 107th Terrace, Kansas City, Missouri.

       8.        That Defendant EXIDE TECHNOLOGIES, INC., is responsible, in whole or in

part, for maintaining, preserving and repairing the guards, grating, and covers of the vat at issue

located at 7601 NW 107th Terrace, Kansas City, Missouri.

       9.        That the property upon which the dangerous condition existed, on or about February

26, 2018, was in the care, custody or control of Defendant EXIDE TECHNOLOGIES, INC.




                                                 2
        Case 5:20-cv-06036-DGK Document 1-1 Filed 03/18/20 Page 2 of 13
                                                                                                        Electronically Filed - Platte - February 07, 2020 - 03:22 PM
        10.     Defendant EXIDE TECHNOLOGIES, INC., failed to take reasonable actions to

properly inspect the portions of the premises for which it retained control and on which ongoing

work of its hired contractors was taking place, to keep the premises reasonably safe for persons

such as Plaintiff.

        11.     That Defendant EXIDE TECHNOLOGIES, INC., maintained substantial control

of their own premises, the means of egress to the premises, the time of work, and operations

conducted on the premises, subject to Plaintiff’s work.

        12.     That the defective nature of the premises at issue and the failure to properly secure

guards and/or covers over a vat of molten slag or to otherwise warn and barricade the vat where

Plaintiff was injured, pre-dated the work of Concorp, and was created by affirmative acts of

Defendant’s employee prior to February 26, 2018.

        13.     That the defective nature of the premises at issue and the failure to properly secure

guards and/or covers over a vat of molten slag or to otherwise warn and barricade the vat in close

proximity to Plaintiff’s work area was a hidden and latent defect, which were or should have been

known to Defendant but were not discoverable by Plaintiff or Plaintiff’s employer.

        14.     That on February 26, 2018, Plaintiff was lawfully on the above-referenced premises

as an invitee, performing work for CONCORP, at the property owned by Defendant EXIDE

TECHNOLOGIES, INC.

        15.     At all relevant times herein, Plaintiff was unfamiliar with the dangers and hazards

which caused his injury.

        16.     That while Plaintiff was on said premises on February 26, 2018, Plaintiff

unexpectedly and without warning, fell from his work area adjacent to the unprotected vat,

suffering burns and serious injury.



                                                  3
         Case 5:20-cv-06036-DGK Document 1-1 Filed 03/18/20 Page 3 of 13
                                                                                                     Electronically Filed - Platte - February 07, 2020 - 03:22 PM
       17.     That the injuries suffered by Plaintiff were entirely preventable had EXIDE

TECHNOLGIES, INC., met basic safety requirements, yet the company has a long history of

failing to protect individuals working in their plants nationwide. Including but not limited to:

               a. Salina, Kansas 2015; amputation injury to a worker in which the United States

                   Department of Labor issued a statement, stating: “Exide Technologies is

                   exposing workers to dangerous electrical and machine hazards that can cause

                   devastating and life-changing injuries like the one this worker suffered. While

                   working as a strip caster, this mad joined 65 other Kansas workers who, the

                   Bureau of Labor Statistics, reports suffered preventable workplace amputation

                   injuries in 2015. Exide needs to clean up its act and take immediate action to

                   fix these hazards.” Exide was also cited for;

                       i. Using electrical cable trays and equipment found deteriorating from

                          exposure to sulfuric acid vapors;

                      ii. Allowing acid and water to accumulate on floors causing holes, slip and

                          trip hazards;

                      iii. Impeding exit paths;

                      iv. Failing to develop a permit-required confined space program;

                       v. Not training and monitoring workers in confined space;

                      vi. Not labeling hazardous chemical containers; and

                     vii. Failing to train workers about hazardous chemicals in use.




                                                  4
        Case 5:20-cv-06036-DGK Document 1-1 Filed 03/18/20 Page 4 of 13
                                                                                                        Electronically Filed - Platte - February 07, 2020 - 03:22 PM
               b. Reading, Pennsylvania, 2004; employee died after falling from a ladder into a

                   pool of sulfuric acid, thereafter, being fined by OSHA for violations.

               c. Frisco, Texas, 2011; citations by OSHA for serious violations and repeat

                   violations of lead standards.

               d. As far back as 1988; Defendant Exide has been cited time and again for safety

                   violations, including but not limited to exposing workers to unsafe levels of

                   lead.


     NEGLIGENCE AND GROSS NEGLIGENCE AGAINST DEFENDANT EXIDE
                       TECHNOLOGIES, INC.

       COMES NOW Plaintiff, TRENTON D. JOHNSON, and for his Petition for Damages

against Defendant EXIDE TECHNOLOGIES, INC., sets forth, states and avers as follows:

       18.     Plaintiff incorporates by reference the allegations contained in paragraphs 1

through 17 above as if fully stated herein.

       19.     That as the owner and/or possessor of said premises on the above-referenced date,

which as set forth above, it continued to exercise substantial control, Defendant EXIDE

TECHNOLOGIES, INC., had a duty under Missouri law to exercise ordinary and reasonable care

for the protection of Plaintiff and other invitees properly on the premises, and to keep the premises

reasonably safe for persons such as Plaintiff, including inspecting and maintaining the areas on

their property where it is reasonably anticipated that people would be walking and working,

including but not limited to properly securing guards and/or covers over a vat of molten slag, or to

otherwise warn and barricade the vat.

       20.     That Defendant EXIDE TECHNOLOGIES, INC., knew or by using ordinary care

could have known of this condition in time to remedy and/or warn of such condition.



                                                   5
        Case 5:20-cv-06036-DGK Document 1-1 Filed 03/18/20 Page 5 of 13
                                                                                                         Electronically Filed - Platte - February 07, 2020 - 03:22 PM
       21.     That Defendant EXIDE TECHNOLOGIES, INC., failed to use ordinary care to

remedy, barricade, guard, cover, and/or warn of such condition.

       22.     That the failure of Defendant to maintain the secure guards and/or covers over a vat

of molten slag or to otherwise warn and barricade the vat structures, created a dangerous condition

on the property which presented a reasonably foreseeable risk of harm of the type that Plaintiff

sustained, and presented an unreasonably dangerous condition on the property.

       23.     That disregarding their duty, EXIDE TECHNOLOGIES, INC., committed the

following acts and omissions:

               a.     Failed to provide a good, safe and proper place for the Plaintiff to be, use,

                      occupy, work, and walk on while on the subject premises;

               b.     Affirmatively created a dangerous condition by the actions of its employees

                      in failing to properly secure guards and/or covers over a vat of molten slag

                      or to otherwise warn and barricade the vat;

               c.     Allowed and permitted the subject premises to become and/or remain in a

                      dangerous condition;

               d.     Failed to barricade/guard and/or warn of the unsafe condition or otherwise

                      remedy the unsafe condition that existed on the property;

               e.     Despite retaining control, failing to inspect the premises to be certain that it

                      was in a good, safe and proper condition; free from hazards, such as the

                      unsecured structure at issue;

               f.     Failed to warn the Plaintiff and others of the unsafe, defective and

                      dangerous condition of the subject premises; and




                                                 6
        Case 5:20-cv-06036-DGK Document 1-1 Filed 03/18/20 Page 6 of 13
                                                                                                           Electronically Filed - Platte - February 07, 2020 - 03:22 PM
                g.         Failed to safeguard invitees, such as Plaintiff, by maintaining walking paths

                           and/or sidewalks in an unsafe manner.

        24.     That Defendant EXIDE TECHNOLOGIES, INC., knew or by using ordinary care

could have known of the condition in time to remedy and/or warn of the condition to prevent injury

to Plaintiff and others.

        25.     That Defendant’s actions exhibited conscious disregard for the safety of Plaintiff

and others in a willful and wanton manner.

        26.     That Defendant EXIDE TECHNOLOGIES, INC., had actual or constructive notice

of the dangerous condition by repairing the guards, grating, and covers, and/or placing barricades

or warning signs in its place in sufficient time prior to Plaintiff’s injury to have protected against

the dangerous condition, but in failing to do so, Defendant was negligent.

        27.     That Defendant EXIDE TECHNOLOGIES, INC., knew Plaintiff or another similar

employee from Concorp, would be on the property to install and/or undertake work on or around

February 26, 2018, but failed to warn, barricade or otherwise remedy the unsafe condition then

existing on their property.

        28.     That on February 26, 2018, Defendant EXIDE TECHNOLOGIES, INC., was

responsible for the maintenance and inspection of the property upon which Plaintiff fell, including

the catwalks, grating, and structures, which duty included the area where Plaintiff was struck by

unsecured grating, and which duty included making sure those areas were free of hazards, such as

unsecured structures that could pose an unreasonable danger to Plaintiff and others, and to make

sure the property was free from hazards when reasonably used by Plaintiff and others.

        29.     That Defendant’s failure to maintain, inspect, warn, and/or barricade the area, were

negligent omissions which caused or contributed to cause the dangerous condition on the property.



                                                     7
         Case 5:20-cv-06036-DGK Document 1-1 Filed 03/18/20 Page 7 of 13
                                                                                                          Electronically Filed - Platte - February 07, 2020 - 03:22 PM
       30.     That as a direct and proximate result of Defendant’s negligence, omissions and

failures, Plaintiff sustained serious and debilitating injuries, including but not limited to injury to

his head, neck, back, shoulders, and internal organs, together with pain and suffering, mental

anguish, medical costs, lost wages, and loss of enjoyment of life, said injuries being permanent,

progressive and continuous in nature.

       31.     That as a further direct and proximate result of the negligence of Defendant EXIDE

TECHNOLOGIES, INC., Plaintiff sustained lost wages and medical bills, and is reasonably

certain to suffer in the future additional such losses, as well as ongoing pain and suffering.

       WHEREFORE, Plaintiff prays for judgment against Defendant for an amount in excess of

$25,000.00 dollars, together with all other costs and relief that the Court deems just and reasonable,

as well as punitive and exemplary damages which will deter Defendant and others from like similar

conduct.

                                         Demand for Trial

       COMES NOW Plaintiff and requests a trial by jury on all issues so triable.



                                               EDELMAN & THOMPSON, LLC


                                               By: /s/ James T. Thompson
                                                  James T. Thompson                    MO #37245
                                                  Elizabeth L. VanErem                 MO #68812
                                                  3100 Broadway, Suite 1400
                                                  Kansas City, Missouri 64111
                                                  Phone: (816) 561-3400
                                                  Facsimile: (816) 561-1664
                                                  jamesthompson@etkclaw.com
                                                  evanerem@etkclaw.com

                                               ATTORNEYS FOR PLAINTIFF




                                                  8
        Case 5:20-cv-06036-DGK Document 1-1 Filed 03/18/20 Page 8 of 13
                                                                                                    Electronically Filed - Platte - February 07, 2020 - 03:22 PM
                                                                             20AE-CC00038

                                  MEMORANDUM

TO:            Clerk of the Circuit Court
               Platte County, Missouri

DATE:          February 7, 2020

FROM:          Karly Goll
               Legal Assistant
               EDELMAN & THOMPSON, LLC
               3100 Broadway – Suite 1400
               Kansas City, MO 64111
               (816) 561-3400

RE:            Trenton Johnson v. Exide Technologies, Inc. – New Case Filing


        Please issue a Summons for personal service of the Petition, to the Defendant as follows:

               EXIDE TECHNOLOGIES, INC.
               Serve: CT Corporation System
                      120 South Central Ave.
                      Clayton, MO 63105

       Plaintiff will forward the summons, documents and service fees to the St. Louis County,
Missouri Sheriff for service. Please let me know if there is anything else you might need. Thank
you for your help fulfilling this request.


                                             Thank you.

                                             /s/ Karly Goll

                                             Karly Goll, Legal Assistant




        Case 5:20-cv-06036-DGK Document 1-1 Filed 03/18/20 Page 9 of 13
             IN THE 6TH JUDICIAL CIRCUIT, PLATTE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 20AE-CC00038
JAMES W VAN AMBURG
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
TRENTON JOHNSON                                                 JAMES TRIVETT THOMPSON
                                                                EDELMAN AND THOMPSON LLC
                                                                3100 BROADWAY
                                                                SUITE 1400
                                                          vs.   KANSAS CITY, MO 64111
Defendant/Respondent:                                           Court Address:
EXIDE TECHNOLOGIES, INC.                                        415 3RD STREET
Nature of Suit:                                                 SUITE 5
CC Pers Injury-Other                                            PLATTE CITY, MO 64079                                       (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: EXIDE TECHNOLOGIES, INC.
                            Alias:
 CT CORPORATION SYSTEM
 120 SOUTH CENTRAL AVE.
 CLAYTON, MO 63105
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                       Monday, February 10, 2020
                                     _______________________________               ______________________________________________________
                                                                                     /s/ Kimberly K. Johnson C.C. by Lindsey D. Burris D.C.
      PLATTE COUNTY
                                                   Date                                                    Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.


OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-76
                                                          1 of 1           Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                      Case 5:20-cv-06036-DGK Document 1-1 Filed  03/18/20       Page 10 of 13
                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
             IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

                                    NOTICE
                             SETTING ON CALENDAR

STATE OF MISSOURI             )
                              ) ss
COUNTY OF PLATTE              )

CASE NO:        20AE-CC00038
NATURE OF SUIT: CC Pers Injury-Other

TRENTON JOHNSON
Plaintiff/Petitioner

       v.

EXIDE TECHNOLOGIES, INC.
Defendant/Respondent

TO:
TRENTON JOHNSON         EXIDE                 JAMES TRIVETT
703 QUINCY BLVD.       TECHNOLOGIES,          THOMPSON
SMITHVILLE, MO         INC.                   EDELMAN AND
64089                  CT CORPORATION         THOMPSON LLC 3100
                       SYSTEM 120 SOUTH       BROADWAY SUITE
                       CENTRAL AVE.           1400
                       CLAYTON, MO 63105      KANSAS CITY, MO
                                              64111

       You are hereby notified that the referenced case has been set on the calendar as
follows:

               Division:      DIVISION 2 COURT ROOM
               Date:          15-MAY-2020
               Time:          09:00 AM
               Setting:       90 DAY DOCKET CALL


Date: 10-FEB-2020

                                                            Kimberly K. Johnson
                                                            Circuit Clerk, Platte County




V:\LOCTEMPS\TRST.doc
   Case 5:20-cv-06036-DGK Document 1-1 Filed 03/18/20 Page 11 of 13
                                                                   Electronically Filed - Platte - February 21, 2020 - 02:36 PM




Case 5:20-cv-06036-DGK Document 1-1 Filed 03/18/20 Page 12 of 13
                                                                   Electronically Filed - Platte - February 21, 2020 - 02:36 PM




Case 5:20-cv-06036-DGK Document 1-1 Filed 03/18/20 Page 13 of 13
